Title: From John Adams to Robert Walsh, Jr., 31 October 1819
From: Adams, John
To: Walsh, Robert, Jr.



Dear Sir
Montezillo October 31st. 1819

Your kind letter of the 12th. with the invaluable present of your “Appeal from the judgments of Great Britain,” was brought to me last Night. I call it invaluable, for although, I have only had time to hear the dedication and preface read, these are quite sufficient to justify that expression. I have for some time ardently wished to see this publication, and now am gratified to my utmost wishes. Go on my dear Sir, to vindicate your calumniated Country; for although the public opinion—the Courtly fashions and the invincible vanity of the English nation, will not suffer it to be republished, or, even read, in their Empire, yet, in America it will be read by all, who love their Country, half as well as they do Old England with instruction and delight. The work will remain to Posterity a durable Monument of those little base passions, which have lead Great Britain in her Conduct towards America to the brink of ruin.—
A vast portion of our fellow citizens are not yet weaned, and this fact reminds me of a bon-mot of Secy Charles Thompson in the Winter or Spring of 1776. When the question of Independence was debated in Congress from day to day—he said “the behaviour of Congress resembled the conduct of babies whom he had known weaned by their Mother, by rubbing wormwood on their nipples, the babe would make grimmaces fly from the breast and cry, but very soon would cry again for the breast bosom—but upon tasting the bitter would fly from it again. After a number of these operations had been repeated the Child would renounce this kind of nursing forever.—Congress one day seem half inclined for Independence; a few days afterwards they fly from it with horror—but after a few more tastes of the Wormwood, they will be weaned forever.” But all the Gall and Wormwood, which the Old Lady has applied in such profusion has not yet weaned all the American Citizens. Great numbers have still an over over weaning fondness.—
Accept Sir my best thanks for your obliging favour and believe me / Your Friend & Humble Servt
John Adams